Matter of Rochester Genesee Regional Transp. Auth. v Stensrud (2019 NY Slip Op 06989)





Matter of Rochester Genesee Regional Transp. Auth. v Stensrud


2019 NY Slip Op 06989


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND TROUTMAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (1345/18) CA 18-00647.

[*1]IN THE MATTER OF ROCHESTER GENESEE REGIONAL TRANSPORTATION AUTHORITY, PETITIONER-RESPONDENT,
vJOHN R. STENSRUD, MARIA B. STENSRUD, RESPONDENTS-APPELLANTS, ET AL., RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.